Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on December 10, 2021 for Application No. 16/307,076. By the amendment, claims 1-15 are pending with claim 2 and 11-15 being amended.

	EXAMINER’S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Baxendale on January 4, 2022.
The application has been amended as follows: 
Claim 6, line 2, the term "n" is replaced with - -[[n]] in- -;
 
Claim 9, line 1, the phrase "comprising a pair of flywheels" is replaced with - -the at least one flywheel further comprising a pair of flywheels- -;
 
Claim 10, lines 1-2, the phrase "wherein the KERS comprises first and second flywheels and further comprises" is replaced with - -wherein the at least one flywheel comprises first and second flywheels and the KERS further comprises- -;

Claim 14, line 7, the phrase "changes in operating status and/or" is replaced with - -changes in at least one of operating status [[and/or]] and- -; and

Claim 14, lines 10-11, the limitation "in response to at least one of a powertrain operating status change and power demand." is replaced with - -in response to the changes in at least one of the operating status of the vehicle powertrain- -.

Examiner’s comment:
Election/Restrictions
Claim 1 is allowable. Claims 9 and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species 1-5, as set forth in the Office action mailed on 05/05/2021, is hereby withdrawn and claims 9 and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDSs’) submitted on 04/29/2021 and 11/04/2021 have been considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a kinetic energy recovery system (KERS) comprising a first speed-up gear arrangement, a hydraulic variator having the a second speed-up gear arrangement having an input connected to the second motor; and at least one flywheel connected to an output of the second speed-up gear arrangement, the at least one flywheel located in a vacuum within at least one flywheel chamber”. The statement of reasons for the indication of allowed subject matter regarding claims 1 and 3-8 is also discussed in the prior office action.
Regarding claim 14, the prior art of record fails to disclose or render obvious a method of controlling a kinetic energy recovery system (KERS) comprising a first speed-up gear arrangement connected to a vehicle powertrain and/or engine, a hydraulic variator comprising first and second bent axis motors fluidly connected to one another and in combination with the features and steps recited in the claim.
The closest prior art references are Ebert, Englisch and Rousseau indicated in the prior office action. However, neither alone nor in combination of these references, they do not disclose the arrangement and features required by claims 1 and 14.
Claims 2-13 and 15 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on September 14, 2021 has been entered. Applicant’s amendment have overcome the objection of claim 11 and the rejection of claims 2, 11, 14 and 15 being rejected under 35 U.S.C § 112(b) indicated in the prior office action.  The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant’s arguments on pages 5-6 of the Remarks, filed 09/14/2021, with respect to claims 12, 13 being rejected under 35 USC § 102(a)(1) by Ebert, Englisch and Rousseau have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659